DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 are pending of which claims 1-3 are in independent form. 
Claims 1-6 are rejected under 35 U.S.C. 101. 
Claims 1-6 rejected on the ground of nonstatutory double patenting.
Claims 1-6 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) data compression using compression strategy; nothing in the claim element precludes the step from practically performing certain methods of mathematical algorithms using generic computer function.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10838922 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Persiantsev, Michael I. et al. (US 20020061066 A1) [Persiantsev] in view of Ross; Jonathan Alexander et al. (US 20180199066 A1) [Ross].


	Regarding Claim 1, 2 and 3, Persiantsev discloses, a computer-implemented compression method, the method comprising: creating compressed data via a first system from input data (The converted (and perhaps scaled) video information 21 is provided to video compressor 22 where it is reformatted prior to transmission to television 16. Any of a number of conventional video compression techniques may be used to reduce the bandwidth requirements of the video information 21. In one embodiment, a video compressor that utilizes wavelet compression technology (as discussed in detail below) may be used. As indicated above, the use of a video compressor 22 is optional, however, any scheme which does not employ some form of video compression will require more bandwidth for the transmission of the video information than schemes which do ¶ [0038]); 
sending information to a second system detailing a compression strategy for the compressed data (In general, the computer-generated video information for display on television 16 will be first produced at host computer 12 in a format more suited for display on a conventional, noninterlaced computer monitor. This is because computer application programs and operating systems are generally configured to provide video information for display on such devices. Therefore, before this video information can be displayed on television 16, it will have to be converted into a compatible format, for example, interlaced NTSC-compatible video. Server 14 and set-top controller 18 provide the necessary 
wherein the compressed data is created with a minimum size with an effort level of decoding, the effort level of decoding is dependent on a number of computing steps of the second system (A decoder 46, which is coupled to the encoder along a feedback path, provides data decompression (and is a lossless device). Specifically, the decoder 46 is coupled to the output of the encoder 44 and to the input of the encoder 44 via a subtractor 48. An accumulation buffer 50 is provided to store the decompressed data output of the decoder 46. The compressed data from the encoder 44 is transmitted to a storage device 51 and/or to another site (e.g., set-top controller 18) via a transmission channel 52 (e.g., a wired or wireless channel) ¶ [0050]-[0056]);
wherein feedback is sent to the first system if the recreated input and the input do not match (Then, difference data to be transmitted in the next frame is obtained by comparing the incoming frame and the stored frame, which are both in wavelet represention ¶ [0011]. Also see ¶ [0070], [0078], [0090]).
However Persiantsev does not explicitly facilitates wherein the first system teaches the second system how to recreate the input simultaneously while the second system teaches the first system an effectiveness of the teaching that the first system provides to the second system.
Ross discloses, wherein the first system teaches the second system how to recreate the input simultaneously while the second system teaches the first system an effectiveness of the teaching that the first system provides to the second system (Introduced here is a technique to create small compressed image files while preserving data quality upon decompression. Upon receiving an uncompressed data, such as an image, a video, an audio, and/or a structured data, a machine learning model identifies an object in the uncompressed data such as a house, a dog, a text, a distinct audio signal, a unique data pattern, etc. The identified object is compressed using a compression treatment 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ross’ system would have allowed Persiantsev to facilitate wherein the first system teaches the second system how to recreate the input simultaneously while the second system teaches the first system a quality of the teaches that the first system provides to the second system. The motivation to combine is apparent in the Persiantsev’s reference, because what is needed to improve the quality of the decompressed data.

Regarding Claim 4, the combination Persiantsev and Ross discloses, decompressing, via the second system, the compressed data to a recreated input (Persiantsev: In one embodiment, a method for enhancing the quality of digital images recovered from compressed data in an inter-frame redundancy-removing scheme is provided. Briefly, a self-adaptive feedback scheme is deployed in an image compression /decompression system so as to include means for the compensation of the distortion component from prior frame compression in subsequent difference frame compression. This may be implemented by storing each transmitted frame after a full compress /decompress cycle, and transmitting the difference data (which includes the inverse, or negative, of the distortion component from compression of the transmitted frame) representing the difference between the stored frame and the incoming new frame. Consequently, the quality of static regions in the recovered images may be improved with each subsequent iteration by taking the distortion component in the prior frame into consideration along with the inter-frame motion information. The feedback loop thus forms a self-adaptive iterative cycle ¶ [0010], [0013], [0021], [0029], [0040]-[0041]); and 
comparing the input data to the first system with the recreated input in an iterative loop (Persiantsev: Consequently, the quality of static regions in the recovered images may be improved with each subsequent iteration by taking the distortion component in the prior frame into consideration along with the inter-frame motion information. The feedback loop thus forms a self-adaptive iterative cycle [abstract], [0010], [0011], [0020], [0022], [0050]-[0052], [0055]-[0059] and [0071]-[0072]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Persiantsev in view of Ross in view of Chhabra; Siddhartha et al. (US 20170185529 A1) [Chhabra].

Regarding Claim 5, the combination Persiantsev and Ross discloses, an iterative loop; and the iterative loop of comparing; at each iterative loop; sending a feedback to the first system based on a measured quality of the recreated input by the second system (Persiantsev: Consequently, the quality of static regions in the recovered images may be improved with each subsequent iteration by taking the distortion component in the prior frame into consideration along with the inter-frame motion information. The feedback loop thus forms a self-adaptive iterative cycle [abstract], [0010], [0011], [0020], [0022], [0050]-[0052], [0055]-[0059] and [0071]-[0072])
However, neither Persiantsev nor Ross explicitly facilitates, based on a result of the comparing, modifying the information how to recreate the input such that the input data to the first system matches the recreated input.
Chhabra discloses, based on a result of the comparing, modifying the information how to recreate the input such that the input data to the first system matches the recreated input (If those bits are populated with a value that matches the selected value of the compression indicator 532c indicating that the original corresponding data 130 was compressed as part of generating the block 531 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Chhabra’s system would have allowed Persiantsev and Ross to facilitate based on a result of the comparing, modifying the information how to recreate the input such that the input data to the first system matches the recreated input. The motivation to combine is apparent in the Persiantsev and Ross’ reference, because what is needed for secure access storage to protect from malware.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Persiantsev in view of Ross in view of BHASKAR; Udaya et al. (US 20160294410 A1) [BHASKAR].

Regarding Claim 6, the combination Persiantsev and Ross teaches all the limitation of claim 1.
However neither Persiantsev nor Ross explicitly facilitates if the compression strategy is modified, repeating the creating, the learning, and the sending to confirm that the modified compression strategy creates compressed data including a minimum size by comparing a new size to the measured size, wherein the information is not sent to the second system with a next compressed data when the quality is greater than a predetermined threshold value. 
BHASKAR discloses, if the compression strategy is modified, repeating the creating, the learning, and the sending to confirm that the modified compression strategy creates compressed data including a minimum size by comparing a new size to the measured size, wherein the information is not sent to the second system with a next compressed data when the quality is greater than a predetermined threshold value (Long range compression (LRC) is a powerful lossless data compression technique for reducing the amount of data transported over a link, so that the link capacity can be utilized more efficiently. Packets entering the link are processed by an LRC compressor, resulting in " compressed" packets of smaller size. At the other end of the link, the compressed packets are processed by an LRC de-compressor to losslessly recover the original packets. Compression is generally achieved by detection of duplicate data segments within a byte cache and highly efficient encoding of such duplicate segments. A long range compressor retains a "long range" of previously received bytes in an input byte stream for compression and captures macro redundancies in the input byte stream. As such a current byte of data may be compared with all of the stored bytes for any similar bit sequences (redundancies). A main role of long-range data compression is to provide the compressor access to a large history of past transmitted data (e.g., a large memory buffer of several tens or hundreds of megabytes), while minimizing the processing complexity needed to process the large amount of stored data. Further, the performance of such compression techniques improves with the size of the byte cache, which is stored in memory. As a result, the size and the optimum use of the available memory resources in the devices 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because BHASKAR’s system would have allowed Persiantsev and Ross to facilitate if the compression strategy is modified, repeating the creating, the learning, and the sending to confirm that the modified compression strategy creates compressed data including a minimum size by comparing a new size to the measured size, wherein the information is not 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






11/14/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154